Citation Nr: 0719945	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
missile wound to the right ankle, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle wound scar.

3.  Entitlement to a higher disability rating for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) in Chicago, Illinois.  In relevant part, the RO 
denied the veteran's claim for a rating in excess of 20 
percent for a missile wound of the right ankle; granted the 
veteran's claim for an increased rating for his service-
connected eczematoid dermatitis, assigning a 10 percent 
disability evaluation, effective November 3, 2003; and 
granted service connection for a right ankle wound scar, 
assigning a 10 percent disability rating, effective October 
6, 2003.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if 
a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDINGS OF FACT

1.  The veteran's residuals of a missile wound to the right 
ankle are not productive of severe damage to the plantar 
aspect of Muscle Group X.

2.  The objective clinical evidence of indicates that the 
right ankle wound scar is superficial and unstable, but it is 
not productive of limitation of function of the right ankle 
and there is no objective clinical evidence that the scar 
exceeds 12 square inches.

3.  The veteran's eczematoid dermatitis is productive of 
recurrent skin infections treated with topical agents and 
oral antibiotics, but does not cover 20 to 40 percent of the 
entire body or affected exposed area, nor does it require 
systemic therapy for a duration of 6 weeks or more in the 
past 12 month period.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for a missile wound to the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 
4.73, Diagnostic Code 5310 (2006).

2.  The criteria are not met for a disability rating in 
excess of 10 percent for a right ankle wound scar.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7801-7805 (2001 & 2006).

3. The criteria are not met for a rating higher than 10 
percent for eczematoid dermatitis.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Codes 7806, 7817 (2001 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claims for increased disability ratings for his service-
connected missile wound of the right ankle and eczematoid 
dermatitis.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a statement attached to the April 2006 
supplemental statement of the case (SSOC) explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims for increased disability ratings, 
no disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, his 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Missile Wound to the Right Ankle

A 20 percent rating is the maximum schedular evaluation 
assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006), for marked limited motion of the ankle.  Higher 
evaluations are warranted for ankylosis of the ankle, under 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2006).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5310 (2006) provides evaluations for 
disability of Muscle Group X.  The functions of these muscles 
are as follows:  Movements of the forefoot and toes; 
propulsion thrust in walking.  Intrinsic muscles of the foot:  

Plantar:  (1) Flexor digitorum brevis; (2) abductor 
hallucis; (3) abductor digitis minimi; (4) 
quadratus plantae; (5) lumbricales; (6) flexor 
hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar 
interossei.  Other important plantar structures 
include the plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior 
tibial, peroneus longus, and long flexors of the 
great and little toes.  Muscle disability under 
this provision is evaluated as follows: slight (0 
percent); moderate (10 percent); moderately severe 
(20 percent), and severe (30 percent).  

Dorsal:  (1) Extensor hallucis brevis; (2) extensor 
digitorum brevis.  Other important dorsal 
structures include cruciate, crural, deltoid, and 
other ligaments, tendons of the long extensors of 
toes and peronei muscles.  Muscle disability under 
this provision is evaluated as follows: slight (0 
percent); moderate (10 percent); moderately severe 
(10 percent), and severe (20 percent).  See 38 
C.F.R. 4.73, Diagnostic Code 5310.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for his missile wound to 
the right ankle.  In this regard, the veteran's service 
medical records reflect that the wound type was unknown, but 
that he was treated with sutures and a cast.  X-rays did not 
show a fracture and there was no nerve or artery involvement.  
Despite repeated breaking down of the wound, it remained 
clean and did not require surgery.  On VA examination in 
February 2004, there was some tenderness to palpation of the 
right ankle and antalgic gait, with range of motion of 0 to 
10 degrees plantar flexion and dorsiflexion.  The examiner 
noted that functional range of motion was not significantly 
affected by pain, fatigue, weakness, repetition or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Further, the 
objective evidence of record does not demonstrate that the 
veteran has any neurological damage as a result of the 
residuals of his missile wound to the right ankle.  X-rays 
showed slight degenerative joint disease of the mid-tibial 
talar joint, small area of sclerosis of the distal tibial 
epiphysis, possibly due to a bone island.  However, the VA 
examination report did not show that there was any atrophy or 
loss of strength of the muscles around the right ankle; nor 
was there extensive scarring of the right ankle.  In fact, 
the scar was described a small, barely depressed, irregular 
area, without adhesion.  Therefore, the Board concludes that 
an evaluation in excess of 20 percent disabling for the 
missile wound of the right ankle is not warranted under 
Diagnostic Code 5270, 5271, or 5310.

Similarly, the Board notes that VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of his already service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  In 
particular, while the Board acknowledges that the veteran has 
repeated ulceration of the skin around his right ankle and a 
scar, as noted below, he receives separate 10 percent 
disability evaluations for his scar of the right ankle and 
for the eczematoid dermatitis of his right ankle.  
Consequently, he cannot in turn receive additional 
compensation for the same manifestations under a different 
diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the missile wound of the right ankle caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for the missile wound of the right ankle, on either a 
schedular or extra-schedular basis, before and after the 
temporary total convalescence rating.  As the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Right Ankle Wound Scar

The veteran's scar of the right ankle is rated as 10 percent 
disabling by the RO pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7803.  This rating requires an unstable superficial 
scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  
Notes (1) and (2) in this code indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
the covering of the skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.

The Board finds that the veteran's right ankle wound scar is 
most consistent with the currently assigned 10 percent 
disability evaluation and that a higher disability evaluation 
is not warranted.  The medical evidence shows that veteran's 
scar of the right ankle is productive of intermittent 
drainage and infections, but that his right ankle wound scar 
is superficial, without loss of underlying tissue.  The 
veteran's February 2004 VA examination report clearly 
indicates that this scar is nonadherent and does not limit 
his range of motion of the ankle.  There is also no reduction 
in muscle strength and sensation, nor is there any evidence 
of atrophy.  As such, there is no evidence that this scar has 
impaired his ability to function.  

A 10 percent rating is the maximum schedular evaluation 
assignable under Diagnostic Code 7803.  

Under the current version of Diagnostic Code 7801, a 20 
percent disability evaluation is assigned for scars that are 
deep or that cause limited motion and that have an area or 
areas exceeding 12 square inches (77 square centimeters).  
However, the veteran's scar is 2 centimeters by 1.5 
centimeters, far smaller than that required for a 20 percent 
disability evaluation under Diagnostic Code 7801.   See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Under DC 7805, disability evaluations are assigned for scars 
according to the limitation of function of the part affected 
by the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001 & 2006).  Limitation of motion of the ankle is 
evaluated under Diagnostic Code 5271.  As previously noted, 
the objective evidence of record does not show that the 
veteran's right ankle wound scar causes marked limitation of 
motion, and as such, a higher disability rating under this 
criteria is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his disability causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that he has 
not missed any time from work due to this disability, nor has 
he required any hospitalization or prolonged treatment for 
it, much less on a frequent basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



Eczematoid Dermatitis

The veteran presently is assigned a 10 percent rating for his 
eczematoid dermatitis, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A 10 percent disability evaluation is assigned if there is 
dermatitis or eczema of at least 5 percent of the entire 
body, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
affected areas, or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past year.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  For the 
next higher 30 percent disability evaluation, there must be 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the affected exposed areas, or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly during the past year.  Id.  

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's eczematoid dermatitis most closely 
approximates the criteria for the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.118, DC 7806 (2006).

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has eczematoid dermatitis over 20 percent of his body or that 
the veteran's eczematoid dermatitis requires systemic therapy 
involving corticosteroids.  While the Board acknowledges that 
the veteran has several areas of redness, itching, and mild 
erythema of the ankle and legs, the veteran's eczematoid 
dermatitis is treated mainly with topical medications and 
oral antibiotics.  The veteran had a history of cortisone 
injections, but not for a total duration of 6 weeks or more.  
In addition, he did not require immunosuppressive drugs or 
light therapy for this disorder.  Further, the veteran's 
eczematoid dermatitis does not involve more than 20 percent 
of his exposed body.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.

The Board also considered whether the veteran would be 
entitled to a rating in excess of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7817, for evaluation of exfoliative 
dermatitis.  Under this Code, a 30 percent disability 
evaluation is warranted for any extent of involvement of the 
skin and systemic therapy, such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for 6 weeks or more, but 
not constantly, during the previous 12 months.  While the 
veteran has scaly patches of eczema on his bilateral lower 
extremities, as well as several papules on his chest, back, 
and arms, requiring use of topical medications his eczematoid 
dermatitis does not require immune suppression and, when 
treated, does not involve 20 percent of his body or even 20 
percent of all of the affected areas.  Thus, his symptoms 
most closely fit within the criteria for the currently 
assigned 10 percent disability evaluation.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his eczematoid dermatitis, including any 
effects his skin disorder has on his earning capacity and his 
ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2006).  However, the Board finds that there is no basis for 
a higher rating, as the record does not reflect that his 
eczematoid dermatitis has resulted in any discrimination in 
employment or daily activities.

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the Board concludes the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There 
is no probative indication his eczematoid dermatitis caused 
marked interference with his employment at any point during 
the relevant time period or necessitated frequent periods of 
hospitalization as to render impractical the application of 
normal rating schedule standards.  So there is no basis for 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for his eczematoid dermatitis , on either a schedular 
or extra-schedular basis, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

38 C.F.R. § 4.68

The Board notes that 38 C.F.R. § 4.68 provides that "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68 (2006).  
Thus, this regulation limits the evaluation in a particular 
extremity to the theoretical percent available for amputation 
of that extremity.  Specifically, 38 C.F.R. § 4.71a, 
Diagnostic Code 5165, provides a maximum 40 percent combined 
rating for amputation of the lower leg.  In this case, the 
veteran is currently assigned a combined 40 percent rating, 
which is the highest available under the provisions of 38 
C.F.R. § 4.68.  Thus, were amputation of the veteran's lower 
leg to be performed, a 40 percent rating would be assigned.  
As a combined 40 percent rating is already in effect for the 
veteran's right ankle disabilities, from November 3, 2003, a 
higher schedular evaluation may not be assigned for any 
additional disability of the veteran's right ankle from that 
date.  




ORDER

The claim for a disability rating in excess of 20 percent for 
a missile wound to the right ankle is denied.  

The claim for an initial disability rating in excess of 10 
percent for a right ankle wound scar is denied.

Entitlement to a rating higher than 10 percent for eczematoid 
dermatitis is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


